DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the argument and amendment filed on 03/25/2021.

Examiner’s Remarks
In the previous Office Action dated 11/30/2020, claims 1, 3, 4, 6-8, 13-16, 18, 21-32 and 44-49 were pending.
Claims 1, 3, 4 and 6-8 were allowed.
Claims 13-16, 18, 21-32 and 44-49 were rejected.
By this amendment Applicant canceled claims 13-16, 18, 21-32 and 44-49.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim is allowed because upon a careful review and updated search of the pending independent claim 1 no art is found that solely or in combination, discloses the combination of features recited in the claim 1 that provides power saving technic by switching the communication apparatus to a power saving mode including a second controller configured to control the network interface so as to transmit identification information of the communication apparatus to the external apparatus in a case of a change in the communication speed of the network interface into the low communication speed by the first control unit, wherein power supply to at least the first control unit is cut off in the power saving mode, and wherein the second control unit processes the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        4/01/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414